Citation Nr: 0306132	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the cervical spine (cervical 
spine disability), currently rated as 30 percent disabling 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from November 1975 
to November 1978.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied the benefits 
sought on appeal.  This case was previously before the Board 
in December 2001, at which time it was remanded to the RO for 
further development.  The case has now been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is productive of zero degrees extension, 25 degrees of 
flexion, and zero degrees right lateral flexion; there is an 
orthopedic plate and screws through the anterior aspects of 
C4 and C5; the veteran has continuous neck pain, for which he 
takes Percocet and morphine daily.

2.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating 
for a service-connected cervical spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5287 (2002). 

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  
3.340, 3.341, 4.15, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that the pain 
and stiffness in his neck has worsened, and that he is unable 
to work as a result of his disability.  He maintains that he 
should be assigned a higher rating for his cervical spine 
disability.

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), on November 9, 
2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has since issued regulations 
consistent with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  In the present case, the veteran 
was notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and other correspondence from VA have 
informed the appellant of the information and evidence 
necessary to substantiate his claim, and have therefore 
satisfied the notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App.  183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
More significantly, in May 2002, the RO sent the veteran a 
letter that detailed what evidence the appellant was required 
to provide.  The letter also outlined VA's duties to assist 
him in obtaining evidence to support his claim.  Additional 
evidence was thereafter obtained, which supports a grant of 
benefits in the present case.
 
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's service medical records, private treatment records, 
and VA clinical records.  The veteran was afforded several VA 
examinations in connection with this appeal.  The Board has 
reviewed each of the examination reports, and finds them 
adequate for purposes of this appeal.  In October 2001, the 
veteran appeared at a hearing before the undersigned, via 
video teleconferencing techniques, and presented testimony in 
support of his claim.  As noted in the Introduction to this 
decision, this case was remanded by the Board in December 
2001 for additional development.  The Board is satisfied that 
the requested development was completed.  In short, attempts 
have been made to secure all relevant records identified by 
the veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal. 

The Board finds that the medical evidence of record contains 
the findings necessary to apply the pertinent law, and that 
the record as it stands is adequate to allow for review of 
the claim herein addressed and that no further action is 
necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).



I.  Increased Rating for Cervical Spine Disability

The veteran contends that the severity of his service-
connected cervical spine disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional loss due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In accordance with a September 1993 rating decision, the 
veteran was initially granted service connection for a 
cervical spine disability and assigned a 10 percent 
disability rating therefor, effective December 15, 1992.  
This disability rating was increased to 20 percent pursuant 
to a November 1995 rating decision, effective June 22, 1995.  
By rating decision dated in April 1998, the RO increased the 
veteran's cervical spine disability rating to 30 percent, 
effective July 15, 1997.  

As noted earlier, the Board remanded this issue to the RO for 
additional development in December 2001.  While on remand, in 
January 2003, the RO rendered a rating decision awarding the 
veteran the following:  service connection for peripheral 
neuropathy of the right upper extremity as secondary to the 
service-connected cervical spine disability, rated as 10 
percent disabling; and service connection for peripheral 
neuropathy of the left upper extremity as secondary to the 
service-connected cervical spine disability, rated as 10 
percent disabling.  Those issues are not currently on appeal 
to the Board.

In considering the veteran's claim for a disability rating in 
excess of 30 percent for his cervical spine disability, the 
Board initially notes that he is receiving the maximum 
schedular rating for severe limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  However, the Board 
finds that due to the nature of the veteran's cervical spine 
disability, he may be afforded a higher rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5287, which provides the 
guidelines for rating cervical spine ankylosis.  See 
38 C.F.R. § 4.20.  A 30 percent rating is available for 
favorable cervical spine ankylosis, and a 40 percent rating 
is assigned for unfavorable ankylosis.  Ankylosis is defined 
as "'immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.'"  Colayong v. West, 12 Vet. 
App. 524, 528 (1999), citing Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  Although there are no express 
findings of ankylosis in the record, the Board finds that the 
veteran's disability may be rated by analogy under this 
diagnostic code.  See 38 C.F.R. § 4.20.  

A review of the relevant medical evidence, which includes 
extensive private and VA medical records, shows that the 
veteran has undergone two surgeries involving his cervical 
spine.  A September 2002 VA radiology report indicates that 
the veteran's cervical spine has an orthopedic plate and 
screws through the anterior aspects of C4 and C5.  The 
impression was anterior fusion, C4 and C5, and degenerative 
changes.  In a September 2002 VA examination, the veteran 
reported that his neck was "locked" since he has screws in 
it.  The veteran stated that he had continuous pain, for 
which he took Percocet and morphine daily.  Range of motion 
of the neck while standing was described as severe, with the 
following findings:  zero degrees extension, 25 degrees 
flexion, 5 degrees left lateral flexion, zero degrees right 
lateral flexion, 15 degrees left rotation, and 30 degrees 
right rotation.  The examiner indicated that the veteran's 
cervical spine motion was not specifically limited by pain, 
although it was limited by the surgical fusion.  The 
diagnosis was degenerative disc disease of the cervical 
spine, with left C8 radiculopathy.  The examiner indicated 
that an MRI was not ordered, because of the metal plate.  He 
opined that the veteran was disabled by chronic pain and 
neurological deficits secondary to advanced degenerative disc 
disease of the spine.  

In an October 2002 addendum to the foregoing examination 
report, the examiner summarized the results of an EMG test.  
He indicated that the veteran had constant pain in the 
cervical spine that radiated to both the occiput and the 
shoulders.  Consequently, the veteran has used narcotics 
(morphine) for years to treat the pain.  

In light of the severity of the foregoing symptoms, 
particularly the surgical fusion in the veteran's neck and 
the continuous pain, the Board finds that resolving any 
remaining doubt in the veteran's favor, a 40 percent rating 
is warranted by analogy to ankylosis, under Diagnostic Code 
5287.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. 202, 206-7.  

The Board has considered whether a higher rating may be 
warranted under another diagnostic code provision.  By 
regulatory amendments effective September 23, 2002, 
substantive changes were made to the schedular criteria for 
evaluating intervertebral disc syndrome, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54,345 (August 
22, 2002).  This is significant because when the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, with exceptions not 
applicable here.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  As this rating issue has been pending since 
February 1999, the veteran's claim for an increased rating 
for a cervical spine disability will be considered under the 
criteria for evaluating intervertebral disc syndrome in 
effect both prior to and after September 23, 2002.  The new 
criteria are only applicable subsequent to September 23, 
2002, while the old criteria may be applied both prior to, 
and after, September 23, 2002.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  

Prior to September 23, 2002, the schedular criteria for 
Diagnostic Code 5293 provided that a 60 percent rating is the 
maximum rating permitted for intervertebral disc syndrome, 
and is warranted when symptoms are pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
Severe intervertebral disc syndrome, characterized by 
recurring attacks with intermittent relief, warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

Subsequent to September 23, 2002, the schedular criteria for 
Diagnostic Code 5293 provide that the maximum 60 percent 
rating is assignable for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 40 percent rating may be assigned for to 
incapacitating episodes of at least four weeks but less than 
6 weeks during the past 12 months.  See 67 Fed. Reg. 54,345 
(August 22, 2002) (presently codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002)).

The evidence reveals that in addition to limited motion and 
pain, the veteran is suffering from significant neurological 
symptoms as a result of his cervical spine disability.  These 
symptoms include the following:  peripheral neuropathy in the 
upper extremities and demonstrable muscle spasm in the neck 
area.  In regard to the symptoms of peripheral neuropathy, 
the Board notes that the veteran is separately service-
connected and rated for peripheral neuropathy of the upper 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
As such, consideration of upper extremity peripheral 
neuropathy in rating the veteran's cervical spine disability 
under Diagnostic Code 5293 is prohibited because such action 
would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  

Nonetheless, considering the severe nature of the other 
symptoms associated with his cervical spine disability, 
including radiating pain and recurring demonstrable muscle 
spasm, the Board finds no basis for assigning a rating in 
excess of 40 percent under Diagnostic Code 5293, as in effect 
currently and prior to September 2002.  The record is clear 
that the veteran has symptoms of left ulnar neuropathy and 
left S1 radiculopathy.  However, in a December 2002 addendum 
to a September 2002 VA examination report, the examiner 
indicates that these findings do not bear on the veteran's 
cervical spine disability.  Moreover, as noted, the 
neurological symptoms in the veteran's upper extremities are 
separately service-connected.  The Board finds that by 
separating the symptoms attributed to the veteran's lumbar 
spine disability and his disabilities of the upper extremity, 
the remaining symptoms, in and of themselves, do not provide 
a basis for awarding a rating in excess of 40 percent under 
Diagnostic Code 5293 under either the current or former 
version of the rating criteria.  

The Board has also considered the application of Diagnostic 
Codes 5285; however, as the veteran's cervical spine 
disability is not shown to be related to a vertebra fracture, 
a disability rating in excess of 40 percent under that 
provision is not available.  

In short, the Board finds that the evidence supports a 40 
percent rating for a cervical spine disability, but no 
higher.  In reaching the foregoing determination, the Board 
has considered the clinical manifestations of the veteran's 
cervical spine disability, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board has considered whether the veteran's 
cervical spine disability presents such an exceptional or 
unusual disability picture as to render impractical 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  However, in the absence of evidence in the 
record of frequent periods of hospitalization or marked 
interference with employment (beyond that already 
contemplated in the 40 percent rating awarded in this 
decision), there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's cervical spine 
disability.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).  The effects of the veteran's overall 
service-connected disability picture on his employment, will 
be examined in the issue below.  

II.  TDIU

The veteran claims that the severity of his service-connected 
disabilities are sufficient to preclude him from obtaining 
substantially gainful employment.  As was already discussed 
the veteran is service-connected for the following:  a 
cervical spine disability, increased to 40 percent disabling 
by this decision; peripheral neuropathy of the right upper 
extremity as secondary to the service-connected cervical 
spine disability, currently rated as 10 percent disabling; 
and service connection for peripheral neuropathy of the left 
upper extremity as secondary to the service-connected 
cervical spine disability, currently rated as 10 percent 
disabling. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that:  1) if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) if there are two or more disabilities, at least 
one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) 
for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

In the present case, the veteran's three service-connected 
disabilities, including the bilateral factor for his upper 
extremity disabilities, combine for a total of 60 percent (40 
percent for the cervical spine disability, 10 percent for 
right upper extremity peripheral neuropathy, and 10 percent 
for left upper extremity peripheral neuropathy).  See 
38 C.F.R. §§ 4.25, 4.26.  Therefore, it is clear that under 
the schedular requirements of 38 C.F.R. § 4.16(a) have not 
been met.

However, it still must be determined whether the veteran is 
nevertheless unable to obtain and retain gainful employment 
due to his service-connected disabilities.  38 C.F.R. 
§ 4.16(b).  Indeed, an analysis of the evidence tends to 
support the veteran's claim that his service-connected 
disabilities cause him to be unemployable.  In an October 
2002 addendum to a September 2002 VA examination report, the 
examiner states that "[i]n my opinion the [veteran] is 
unemployable" based on his diagnosed cervical and lumbar 
spine disabilities, which cause him to use a cane, limp, and 
experience continuous pain for which he controls with mood 
altering drugs.  A December 2002 addendum to the same VA 
examination report explains that the veteran's service-
connected disabilities result in a "combination of severe 
pain requiring a narcotic medication and decreased sensation 
in both hands [that] severely limit the [veteran's] 
employability."  His severe limitation of motion in the 
cervical spine was noted to affect "all six standard 
maneuvers."  Additionally, documents obtained from the 
Social Security Administration (SSA) show that the veteran 
was determined to be disabled due to "disorders of the back 
discogenic and degenerative."  The medical documentation 
associated with this determination focus on his cervical 
spine pathology and associated peripheral neuropathy.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (although 
SSA decisions are not controlling for VA determinations, they 
are certainly pertinent to a claim for unemployability).

The record also reveals that the veteran is a welder, but 
that he has not worked since 1990.  The veteran's educational 
background does not exceed more than one year of high school.  
Under the circumstances, it appears that his service-
connected disabilities of the cervical spine and upper 
extremities would completely impair his ability to do the 
type of work for which he has the appropriate experience or 
educational acumen.  Therefore, after a review of the medical 
evidence and the veteran's occupational and educational 
background, the Board finds that the veteran is precluded 
from obtaining substantially gainful employment, and 
resolving any remaining doubt in the veteran's favor, he 
should be awarded TDIU under 38 C.F.R. § 4.16(b).  See 
38 U.S.C.A. § 5107(b).  This conclusion is based on the 
evidence of record, which shows that the veteran has a 
chronic and severe disabilities of the cervical spine and 
both upper extremities that preclude him from physical labor 
along with an occupational and educational background that 
appears to leave him unqualified for sedentary work.




ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a disability rating of 40 percent for a 
cervical spine disability is granted. 

Subject to the rules and regulations governing awards of 
monetary benefits, a total rating based on individual 
unemployability due to service-connected disabilities is 
granted. 



	                        
____________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

